{¶ 31} I concur in the result reached by the majority on the offense of telephone harassment because multiple calls were placed within minutes of each other and included a threat of violence. However, in considering the sufficiency of the evidence on the offense of inducing panic, I dissent. I would find that the threat to "kick their ass" did not rise to the level required for a finding that appellant caused seriouspublic inconvenience or alarm. Had appellant threatened the use of a gun or explosive, I would have concurred in the result reached by the majority.